Filed Pursuant to Rule 497(e) 1933 Act File No. 333-78275 1940 Act File No. 811-09303 EXPLANATORY NOTE On behalf of Kinetics Mutual Funds, Inc. and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are XBRL exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information contained in a supplement to the Summary Prospectus, Prospectus and Statement of Additional Information dated April 30, 2014, for the Kinetics Multi-Disciplinary Income Fund (formerly, Kinetics Multi-Disciplinary Fund), filed pursuant to Rule497(e) on July 7, 2014.The purpose of this filing is to submit the XBRL exhibits for the risk/return summary provided in the 497(e) filing (Accession Number 0000894189-14-003090). The XBRL exhibits attached hereto consist of the following: EXHIBIT LIST Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
